Citation Nr: 1525511	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-25 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970, to include combat service in Vietnam.  He is the recipient of the Combat Infantryman Badge (CIB) and Purple Heart (PH) with one oak leaf cluster.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which in pertinent part, reopened a claim for service connection for hearing loss and denied the claim on the merits.

In a January 2014 decision, the Board reopened the Veteran's claim and remanded the case for additional development on the merits of the appeal.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The January 2014 remand, in part, asked the AOJ to return the claims file to the VA audio examiner who conducted the May 2012 audio examination.  The examiner was to be asked to address inconsistencies in the examination report, to include the indication that the Veteran's noted pre-existing high frequency hearing loss increased in severity during active service but without comment on the basis for the increase in severity.  The examiner was also asked to comment on a private audiologist's positive nexus opinion.

The February 2014 addendum submitted by the VA examiner indicated that she did not have access to the claims file, as the examiner noted that she "heard" about the private opinion and erroneously commented that the private examiner did not have access to the Veteran's records.  The examiner also did not address other areas on which the January 2014 Board remand directed remand.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the May 2012 examiner to the January 2014 Board remand.  The examiner is asked to explain why the May 2012 examination report reflects that the Veteran had a pre-existing high frequency hearing loss that was aggravated by active service in light of the fact the examination report also notes normal hearing at separation.  The examiner must explain the discrepancy.

If the examiner finds that the pre-existing hearing loss increased during active service, was any increase clearly and unmistakably due to the natural progression of the hearing loss?

If the examiner opines that any pre-existing hearing loss did not increase in severity during active, then the examiner is asked to provide a full explanation for the negative nexus opinion provided in the xx 2014 addendum.  Any explanation must include a discussion of the September 2012 private audiology opinion where the audiologist opined that it is at least as likely as not that the Veteran's current bilateral hearing loss is in fact causally connected to his active service.  The VA examiner is asked to fully explain any agreement or disagreement with the private opinion.

In the event the examiner who conducted the May 2012 audio examination is no longer available, refer the claims file to an equally qualified examiner.

Should the substitute examiner advise that the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

2.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

